Citation Nr: 1539357	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-06 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for service-connected lytic lesion of the L-2 vertebra with painful motion. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1992.   

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which  the RO denied an increased  rating for lytic lesion of the L-2 vertebra, as well as denied a TDIU.  In March 2010, the Veteran filed a notice of disagreement (NOD) with the denial of a higher rating for lytic lesion of the L-2 vertebra and the denial of a TDIU.  In January 2013, the RO issued a statement of the case (SOC), and, in March 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In December 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the  hearing, a  waiver of initial agency of original jurisdiction (AOJ) consideration for evidence that was to be submitted was received; this evidence was submitted in January 2014, February 2014, and April 2014.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that, while the Veteran previously was represented by Disabled American Veterans in November 2014, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm with regard to the claims on appeal.  The Board recognizes the change in representation.

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals a copy of the December 2013 hearing transcript. 

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

During the December 2013 hearing, the Veteran testified that his lytic lesion of the L-2 vertebra has increased in severity since his VA examination in April 2011.  The Veteran testified that his lumbar spine disability resulted in extreme pain, limited his ability to stand and sit, and that he took the medication Tramadol four times a day.  In light of the allegations of worsened disability, , the Board determines that a more contemporaneous examination to obtain clinical findings responsive to applicable rating criteria are needed to fairly evaluate the Veteran's claim for increased  rating.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Also, as regards the matter of the Veteran's entitlement to a TDIU, the Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection is currently in effect for: posttraumatic stress disorder (PTSD) , rated as 50 percent disabling; lytic lesion of the L-2 vertebra, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; fracture of the radial head of the left elbow, rated as noncompensable; asbestosis, rated as noncompensable; and scar associated with the lytic lesion of the L-2 vertebra, rated as noncompensable.  The Veteran's combined ratings are as follows:  10 percent from November 20, 1992, 40 percent from  January 28, 2002, 50 percent from  September 23, 2002, and 80 percent since November 20, 2009.  Thus, as of  November 20, 2009, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2015). 

The Veteran filed a TDIU claim in August 2009.  On his application for TDIU (via a VA Form 21-8940), the Veteran reported that he was unemployed because his back and the pain medication taken for his service-connected disabilities prevented him from holding a job.  

When adjudicating a TDIU claim, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the record includes the results of various examinations for individual and some combined service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is  needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A; (West 2014); 38 C.F.R. § 3.159 (2015; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board is mindful  that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   

Given that the Veteran has both a significant psychiatric disability and multiple physical disabilities, the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (an M.D.) to obtain the findings needed  to resolve this claim.

Prior to arranging for the Veteran to undergo further examinations in connections with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As regards VA records, treatment records from the Houston Healthcare System and the Central Texas Healthcare System are associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted systems all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran  another opportunity to provide additional  information and/or evidence pertinent to the claims  on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Houston Healthcare System and the Central Texas Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate physician.

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings identifying all manifestations of the service connected lumbar spine disability should be reported in detail.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should identify all neurological impairment associated with the Veteran's lumbar spine disability in addition to service-connected radiculopathy of each lower extremity (if any).  For each additional neurological impairment identified, the examiner should indicate whether such constitutes a separately ratable neurological manifestation of the Veteran's lumbar spine disability; and, if so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

Further, based on examination findings and full consideration of the Veteran's documented medical history and assertions, the examiner should describe the functional effects of the Veteran's service-connected lumbar spine disability on his ability to perform the activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records/responses received, and the VA spine examination report,  are associated with the claims file,  arrange for the Veteran to undergo VA examination, by a psychiatrist (an M.D.) to obtain information addressing the functional effects of the Veteran's service-connected psychiatric and physical disabilities.   

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the designated psychiatrist, and the examination report must include discussion of the Veteran's documented history and assertions.

Based on examination of the Veteran, and full consideration of his documented medical history (to include the contemporaneous spine examination report) and all lay assertions, the psychiatrist should fully describe the combined functional effects of the Veteran's service-connected disabilities-namely, PTSD, lytic lesion of the L-2 vertebra, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, fracture of the radial head of the left elbow, asbestosis, and scar associated with the lytic lesion of the L-2 vertebra-on his ability to perform the mental and physical acts required for substantially gainful employment.

In particular, the psychiatrist should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications,  as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.   The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




